Order, Supreme Court, Bronx County (Betty Owen Stinson, J.), entered February 3, 2006, which granted the motion by defendants Kanuteh and Ceesay’s Express, and the cross motions by defendants Michely, Boles, H Im Kwang and J Im Sung, for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Each pair of movants established a prima facie case that plaintiffs injuries were not serious, by nonconclusory affidavits from medical experts who examined plaintiff and found no injury from the 1999 accident that satisfied the statutory threshold (Insurance Law § 5102 [d]). When the burden then shifted to plaintiff, his medical expert could offer only a conclusory opinion as to causation (see Gaddy v Eyler, 79 NY2d 955, 956-957 [1992]). Concur—Tom, J.P., Williams, Buckley, Gonzalez and Sweeny, JJ.